Appeal by defendant, as limited by her brief, from a sentence of the Supreme Court, Suffolk County, imposed January 8, 1979, upon her conviction of criminal sale of a controlled substance in the third degree, upon her plea of guilty, the sentence being a term of imprisonment with a maximum of life and a minimum of one year. On October 31, 1979 defendant was resentenced to an indeterminate term of imprisonment with a maximum of three years and a minimum of one year (see Penal Law, § 60.09, subd b, par [i]). Resentence affirmed. We have examined defendant’s contention that the sentence imposed under section 70.00 of the Penal Law constitutes cruel and inhuman punishment as applied to her, and find this contention to be without merit (see People v Broadie, 37 NY2d 100, cert den 423 US 950). Mangano, J. P., Gibbons, Gulotta and O’Connor, JJ., concur.